                            Case 1:19-cv-04132-KPF Document 99 Filed 04/06/20 Page 1 of 2
        McGuireWoods LLP
1251 Avenue of the Americas
                  20th Floor
       New York, NY 10020
      Phone: 212.548.2100
         Fax: 212.548.2150
   www.mcguirewoods.com

         Philip A. Goldstein                                                                                                                        pagoldstein@mcguirewoods.com
       Direct: 212.548.2167                                                                                                                                     Fax: 212.715.6275




             April 6, 2020

             Via CM/ECF

             The Honorable Katherine Polk Failla
             United States District Court
             Southern District Of New York
             Thurgood Marshall United States Courthouse
             40 Foley Square
             New York, NY 10007

                      Re:           Cara Nasisi et al. v. Comprehensive Health Management, Inc.
                                    Case No. 1:19-cv-4132-KPF
                                    Joint Request for Further Extension of Time

             Dear Judge Failla:

                      On November 18, 2019, the Court issued an Order on the parties’ Agreed Motion to
             Conditionally Certify a Narrowed Class and Approve Notice to Potential Plaintiffs in the
             Collective. See Dkt. No. 73. In that Order, the Court ordered that the parties file a Supplemental
             Proposed Civil Case Management Plan and Scheduling Order within 120 days of entry of the order,
             i.e., by Monday, March 16th. On Friday, March 13th, this Court granted an extension of time to
             file the Supplemental Proposed Civil Case Management Plan and Scheduling Order through
             Monday, March 30th as the joint request of the parties. See Dkt. No. 96. On Friday, March 27th,
             this Court granted a further extension of time through April 6th, also at the parties’ joint request.
             See Dkt. No. 98.

                    The parties have now reached an agreement to mediate this case and selected a private
             mediator. They intend to engage in informal discovery prior to mediation limited to payroll and
             timekeeping data and other information needed for evaluation of settlement value. The parties
             have not selected a mediation date but based on the need to exchange and review data prior to
             mediation and travel restrictions related to the COVID-19 public health crisis, they anticipate that
             mediation will occur in August or early September.

                     In order to minimize legal costs prior to mediation, the parties desire not to engage in
             discovery other than that necessary for settlement purposes, as outlined above. Accordingly, they
             jointly request that all formal discovery be stayed pending mediation and that the Court set a date




                      Atlanta | Austin | Baltimore | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
                  Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C. | Wilmington, NC



             128260830_1
          Case 1:19-cv-04132-KPF Document 99 Filed 04/06/20 Page 2 of 2
Hon. Katherine Polk Failla
April 6, 2020
Page 2


for submission of a joint status report and/ or a supplemental case management plan and scheduling
order after completion of mediation.

       No other scheduled dates will be impacted by the requested extension of time. The parties
again appreciate the Court’s consideration of this request.

Jointly and respectfully submitted,

/s/ Philip A. Goldstein                                     /s/ Maureen A. Salas
Philip A. Goldstein                                         Maureen A. Salas
Counsel for Defendant                                       Counsel for Plaintiffs


cc:     All Counsel of Record via CM/ECF



SO ORDERED:

Date: __________________



_____________________________________
Hon. Katherine Polk Failla




128260830_1
